Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 1, 9-11, 16, 22-24, 31, 46-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the spacing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the targets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	The remaining claims are rejected since they depend from claim 1, which is rejected for the reason set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9-12, 16, 22, 23, 25-26, 27, 31, 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 9,888,932 (hereinafter “the reference patent”) (from Application 13/251,920). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent recites a device that encompasses all the limitations of the present claim 1. 

As to the present claim 9, since Applicant has not recited a particular target within a body, the present claim encompasses spacing such that there are element (i.e., any elements) in the body that avoids the multiple projections. 
As to the present claim 10, since Applicant has not recited a particular target within the body, the present claim encompasses spacing such that it is greater than a diameter of an element in the body (any element).
As to the present claim 11, since Applicant has not recited what the target of interest within the body, the present claim encompasses spacing such that it is approximately equal to the spacing between elements (any elements) in the body.
As to the present claim 12, see claim 1 of the reference patent.
As to the present claim 16, any proximal portion of the projection in claim 1 of the patent reference is equivalent to a support section.
As to the present claim 22, providing a length of the support section such that it is less than 100 micrometers falls within a workable range and thus its discovery would have required routine skills in the art.
As to the present claim 23, since Applicant has not recited a particular target, the claim encompasses a projection with a length of a targeting section that is greater than any dimension of an element (any element) in the body.
As to the present claims 25-26, see claim 1 of the reference patent.
As to the present claim 27, see claim 7 of the reference patent.
As to the present claim 31, see claim 13 of the reference patent.
As to the present claim 50, see claim 1 of the reference patent.
.


Claims 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,888,932 (hereinafter “the reference patent”) (from Application 13/251,920) in view of US 6,454,755 (hereinafter “Godshall”).
The reference patent has been discussed above. Regarding claims 47 and 48, the reference patent does not recite that the projections are made of a polymer or photosensitive polymer resin.
However, Godshall discloses that photosensitive polymer resin is used to make microneedles (column 6, line 53 to column 7, line 9). It would have been obvious to one skilled in the art to form the projections [i.e., microneedles] of the reference patent from photosensitive polymer resin since this is a known way of making microneedles, as shown by Godshall.



Claims 1, 6, 9-12, 16, 22-27, 31 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 15, 24, 25, 26 and 42-44 of U.S. Patent No. 8,052,633. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent.
	As to the present claim 1, see claim 1 of the reference patent. Further, while claim 1 of the reference does not recite that the spacing between the projections is between 1 and 1000 micrometer, examiner notes that the preamble of claim 1 of the reference patent recites “the targets being at least 
Alternatively, regarding the present claim 1, see claim 11 of the patent reference.
	Regarding the present claim 6, see claim 6 of the reference patent.
	As to the present claims 9-11, see claim 11 of the reference patent, which meets the limitations of these claims since Applicant has not specified a specific target in the body.
	As to the present claim 12, see claim 11 of the reference patent
	As to the present claim 16, see 1 of the reference patent.
As to the present claim 22, providing a length of the support section such that it is less than 100 micrometers falls within a workable range and thus its discovery would have required routine skills in the art.
As to the present claim 23, since Applicant has not recited a particular target, the claim encompasses a projection with a length of a targeting section that is greater than any dimension of an element (any element) in the body.
As to the present claim 24, see claim 15 of the reference patent.
	As to the present claim 25, see 24 of the reference patent.
	As to the present claim 26, see claim 25 of the reference patent.
	As to the present claim 27, see claim 26 of the reference patent.
	As to the present claim 31, see claim 42 of the reference patent which recites uncoated projections. While claim 42 of the reference does not recite that the spacing between the projections is 
	As to claim 46, see claim 44 of the reference patent, which depends from claim 43, which recites two or more non-liquid materials on the same projection. While claims 43 and 44 of the reference does not recite that the spacing between the projections is between 1 and 1000 micrometer, examiner notes that the preamble of claim 1 of the reference patent recites “the targets being at least one of cells of interest, cell organelles of interest and ell nuclei of interest” and “a spacing between projections is at least partially determined based on an arrangement of the targets within the body, the spacing between at least some of the projections being selected to be greater than a diameter of a target of interest”. Thus, the spacing between projections being between 1 and 1000 micrometer appears to fall within a workable range, and its discovery would therefore have been obvious to one skilled in the art.

	
Claims 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,052,633 (hereinafter “the reference patent”) (from Application 13/251,920) in view of US 6,454,755 (hereinafter “Godshall”).
The reference patent has been discussed above. Regarding claims 47 and 48, the reference patent does not recite that the projections are made of a polymer or photosensitive polymer resin.
.


Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,052,633 (hereinafter “the reference patent”) (from Application 13/251,920) in view of US 20030199811 (hereinafter “Sage”).
The reference patent has been discussed above (see discussion of the present claim 1, which applies in the same manner to the present claim 51). However, the reference patent does not recite that the non-liquid coating is a vaccine. 
However, Sage teaches in paragraphs 0067 and 0074 microneedles with a coating of dried pharmaceutical agents such as vaccines for delivering to a patient. It would have been obvious to one of ordinary skills in the art to provide a dried coating of a vaccine on the projections (needles) of the reference patent as may be desirable for delivering the vaccine to the patient for medical purposes.

Claims 1, 6, 9-12, 16, 22-27, 46 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 10 of U.S. Patent No. 9,572,969 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent recites limitations that encompass the limitations of the present claim 1.

As to the present claim 9, since Applicant has not recited a particular target within a body, the present claim encompasses spacing such that there are element (i.e., any elements) in the body that avoids the multiple projections. 
As to the present claim 10, since Applicant has not recited a particular target within the body, the present claim encompasses spacing such that it is greater than a diameter of an element in the body (any element).
As to the present claim 11, since Applicant has not recited what the target of interest within the body, the present claim encompasses spacing such that it is approximately equal to the spacing between elements (any elements) in the body.
As to the present claim 12, see claim 1 of the reference patent.
As to the present claim 16, any proximal portion of the projection in claim 1 of the patent reference is equivalent to a support section.
As to the present claim 22, see claim 1 of the reference patent.
As to the present claim 23, since Applicant has not recited a particular target, the claim encompasses a projection with a length of a targeting section that is greater than any dimension of an element (any element) in the body.
As to the present claim 24, see claim 7 of the reference patent.
As to the present claims 25 and 26, see claim 1 of the reference patent.
As to the present claim 27, see claim 9 of the reference patent.
As to the present claim 46, see claim 10 of the reference patent.
As to the present claim 50, see claim 1 of the reference patent.
s 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,572,969 (hereinafter “the reference patent”) in view of US 6,454,755 (hereinafter “Godshall”).
The reference patent has been discussed above. Regarding claims 47 and 48, the reference patent does not recite that the projections are made of a polymer or photosensitive polymer resin.
However, Godshall discloses that photosensitive polymer resin is used to make microneedles (column 6, line 53 to column 7, line 9). It would have been obvious to one skilled in the art to form the projections [i.e., microneedles] of the reference patent from photosensitive polymer resin since this is a known way of making microneedles, as shown by Godshall.

Response to Arguments
Applicant’s arguments regarding the amended claims are persuasive. However the obviousness double patenting rejections remain, in addition to some minor antecedent basis issues. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040049150 (para. 0016, 0019). (It does not teach or suggest providing projections in the number and spacing recited by Applicant’s claims.)
US 20030199810 (para. 0040, 0047, 0052).
US 20030199811.
US 6,334,856.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/               Primary Examiner, Art Unit 1641